Supreme Court

                                                     No. 2010-50-C.A.
                                                     (P2/94-3350A)


      State                     :

        v.                      :

Linda A. Diamante.              :




  NOTICE: This opinion is subject to formal revision before
  publication in the Rhode Island Reporter. Readers are requested to
  notify the Opinion Analyst, Supreme Court of Rhode Island, 250
  Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
  3258 of any typographical or other formal errors in order that
  corrections may be made before the opinion is published.
                                                                     Supreme Court

                                                                     No. 2010-50-C.A.
                                                                     (P2/94-3350A)


                   State                       :

                     v.                        :

             Linda A. Diamante.                :


              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                          OPINION

         Justice Robinson, for the Court. The defendant, Linda A. Diamante, appeals from the

Superior Court’s denial of a motion in which she sought the sealing of a particular judicial

record.1 This case came before the Supreme Court pursuant to an order directing the parties to

appear and show cause why the issues raised in this appeal should not be summarily decided.

After a close review of the record and careful consideration of the parties’ arguments (both

written and oral), we are satisfied that cause has not been shown and that this appeal may be

decided at this time. For the reasons set forth in this opinion, we affirm the order of the Superior

Court.

                                                   I

                                        Facts and Travel

         On October 24, 1994, defendant was charged by criminal information (P2/94-3350A)

with felony assault with a dangerous weapon in violation of G.L. 1956 § 11-5-2 (Count One) and



1
        The motion at issue in this case was actually entitled “Motion to Expunge/Seal Record.”
For the sake of brevity, we shall hereinafter refer to it simply as a “motion to seal.”



                                               -1-
willful or malicious injury to property in violation of G.L. 1956 § 11-44-1 (Count Two). In July

of 1995, Count One was dismissed in consideration of defendant pleading nolo contendere to

Count Two.2 The defendant was sentenced to one year of probation and was ordered to make

restitution.

        Nearly a decade later, on March 5, 2004, defendant filed, in the Superior Court for

Providence County, a motion to seal with respect to both of the counts contained in P2/94-

3350A.3 That motion was denied in its entirety by a justice of the Superior Court on February

16, 2005. The defendant confines herself on appeal to the hearing justice’s denial, in reliance

upon G.L. 1956 § 12-1-12.1(a), of her motion with respect to Count One; she does not appeal the

denial of her motion as it related to Count Two.

        When explaining her rationale for denying defendant’s motion to seal as it related to

Count One, the hearing justice stated:

                      “The defendant * * * was seeking * * * to have the charges
               that were dismissed in * * * 1995 sealed, because they were
               dismissed pursuant to [Rule] 48(a) or [Rule] 48(b) by the Court.
               * * * The State objected to that, indicating under the statute, Rhode
               Island General Laws 12-1-3.1,[4] the defendant is not entitled to



2
      Count One was dismissed pursuant to Rule 48(a) of the Superior Court Rules of Criminal
Procedure.
3
       In 1992, defendant was charged with reckless driving and obstructing a police officer in
P3/92-3798A. She pled nolo contendere to the reckless driving charge, and the charge of
obstructing a police officer was dismissed. The defendant was sentenced to one year of
probation.
       It should be noted that, in her order of February 16, 2005, the hearing justice denied
defendant’s motion to seal relative to those 1992 charges, as she had done with respect to the
1994 charges. The defendant does not appeal that denial. Consequently, this Court will focus
only on the 1994 charges.
4
       As is reflected in the block quote in the text, supra, the transcript contains a reference to
“Rhode Island General Laws 12-1-3.1.” That reference is inaccurate since there is no § 12-1-3.1
in the General Laws. However, in view of the fact that the hearing justice accurately made


                                               -2-
               sealing a dismissed charge unless acquitted of all counts in a
               criminal case. The statute does seem to say that. I don’t know how
               we can interpret that any differently. So, I have to deny those
               motions.”

The defendant appealed the hearing justice’s denial of her motion to seal as it related to Count

One of the October 1994 criminal information.5

                                                 II

                                         Issue on Appeal

       On appeal, defendant contends that the hearing justice erred in denying the motion to seal

the record relative to the dismissed 1994 charge of felony assault with a dangerous weapon.

Specifically, defendant argues that § 12-1-12(a) and § 12-1-12.1(a) are in conflict because, in her

view, § 12-1-12(a) mandates the sealing of all court records relating to a charge on which an

individual has been exonerated, whereas § 12-1-12.1(a) allows for a motion to seal court records

only when an individual has been “acquitted or otherwise exonerated of all counts in a criminal

case.” (Emphasis added.)

                                                III

                                       Standard of Review

       This Court reviews questions of statutory construction in a de novo manner. Downey v.

Carcieri, 996 A.2d 1144, 1149 (R.I. 2010); see also Planned Environments Management Corp. v.

Robert, 966 A.2d 117, 121 (R.I. 2009); State v. Briggs, 934 A.2d 811, 814 (R.I. 2007). It is a



reference to certain critical language in § 12-1-12.1(a) (“all counts in a criminal case”), we deem
the erroneous statutory reference to be of no moment.
5
        We note that defendant’s appeal was filed prior to the entry of a final order in the
Superior Court, which occurred on April 12, 2013. Nonetheless, under circumstances such as the
instant case presents, this Court will treat a premature appeal as timely filed. See In re Kayla N.,
900 A.2d 1202, 1206 n.6 (R.I. 2006); see also State v. Espinal, 943 A.2d 1052, 1057 n.4 (R.I.
2008) (citing Article I, Rule 4(b) of the Supreme Court Rules of Appellate Procedure).


                                               -3-
fundamental principle that, “when the language of a statute is clear and unambiguous, this Court

must interpret the statute literally and must give the words of the statute their plain and ordinary

meanings.” Accent Store Design, Inc. v. Marathon House, Inc., 674 A.2d 1223, 1226 (R.I.

1996); see also DeMarco v. Travelers Insurance Co., 26 A.3d 585, 616 (R.I. 2011); Sidell v.

Sidell, 18 A.3d 499, 504 (R.I. 2011). It is only when a statute is ambiguous that we “apply the

rules of statutory construction and examine the statute in its entirety to determine the intent and

purpose of the Legislature.” Tarzia v. State, 44 A.3d 1245, 1252 (R.I. 2012) (internal quotation

marks omitted); see also Downey, 996 A.2d at 1150.

                                                 IV

                                              Analysis

                                                 A

                                      The Relevant Statutes

       The two statutes at issue in this appeal are § 12-1-12(a) and § 12-1-12.1(a). At the time

of the trial justice’s decision, § 12-1-12(a) provided as follows:

               “Any fingerprint, photograph, physical measurements, or other
               record of identification, heretofore or hereafter taken by or under
               the direction of the attorney general, the superintendent of state
               police, the member or members of the police department of any
               city or town or any other officer authorized by this chapter to take
               them, of a person under arrest, prior to the final conviction of the
               person for the offense then charged, shall be destroyed by all
               offices or departments having the custody or possession within
               sixty (60) days after there has been an acquittal, dismissal, no true
               bill, no information, or the person has been otherwise exonerated
               from the offense with which he or she is charged, and the clerk of
               court where the exoneration has taken place shall, consistent with §
               12-1-12.1, place under seal all records of the person in the case
               including all records of the division of criminal identification
               established by § 12-1-4; provided that the person shall not have
               been previously convicted of any felony offense. Any person who
               shall violate any provision of this section shall be fined not
               exceeding one hundred dollars ($100).”



                                                -4-
Similarly, at that time, § 12-1-12.1(a) provided as follows:

               “Any person who is acquitted or otherwise exonerated of all counts
               in a criminal case, including, but not limited to, dismissal or filing
               of a no true bill or no information, may file for the sealing of his or
               her court records in the case, provided, that no person who has
               been convicted of a felony shall have his or her court records
               sealed pursuant to this section.”6

       A disposition amounting to exoneration is one of the preconditions for relief under both

of these statutes, and the parties agree that defendant was clearly “exonerated” of Count One in

the 1994 information due to the fact that the state dismissed that charge.

       The defendant asserts that the hearing justice erred in denying the motion to seal because,

defendant submits, §§ 12-1-12(a) and 12-1-12.1(a) are in conflict. The defendant posits that the

conflict exists because § 12-1-12(a) provides for the sealing of all court records by the clerk of

the court within sixty days after exoneration, provided the person has not previously been

convicted of a felony and, therefore, the sealing of her court record pertaining to Count One,

6
        Sections 12-1-12(a) and 12-1-12.1(a) were amended by the General Assembly effective
July 15, 2013 by P.L. 2013, ch. 301, § 1. The amendment did not result in any material,
substantive changes that would affect the instant case. The amended portion of § 12-1-12(a)
reads as follows:
                      “(2) Any person previously convicted of any felony offense
               shall not be entitled to relief under this section except for those
               records in cases of acquittal after trial.”

                       “(3) Any person who shall violate any provision of this
               section shall be fined not exceeding one hundred dollars ($100).”

As amended § 12-1-12.1(a) reads:

                       “Any person who is acquitted or otherwise exonerated of
               all counts in a criminal case, including, but not limited to,
               dismissal or filing of a no true bill or no information, may file a
               motion for the sealing of his or her court records in the case,
               provided, that no person who has been convicted of a felony shall
               be entitled to relief under this section except for those records in
               cases of acquittal after trial.”


                                                -5-
pursuant to § 12-1-12(a), is mandatory and not discretionary. However, § 12-1-12.1(a) provides

for the sealing of all court records only when a person is exonerated of “all counts in a criminal

case.” According to defendant’s reading of the statutes, § 12-1-12(a) requires the sealing of

court records that § 12-1-12.1(a) does not allow to be sealed. The defendant avers that, because

of the alleged conflict, this Court should not rely merely on the plain language of the statute.

       The state counters, contending that the plain language of § 12-1-12.1(a) clearly requires

exoneration of all counts in a criminal case in order for the individual to be eligible to have his or

her record sealed. Moreover, the state argues, § 12-1-12(a) deals with the destruction of physical

identification records whereas § 12-1-12.1(a) deals with court records. The state also points out

that the only time that court records are mentioned in § 12-1-12(a), a specific reference to the

sealing requirements of § 12-1-12.1(a) is made. Consequently, the state contends: (1) that there

is no conflict between the two statutory provisions; and (2) that this Court should affirm the trial

justice’s decision because it is based on the plain language of § 12-1-12.1(a).

       Pursuant to our canons of statutory construction, we first address whether or not the

statute in question has a plain meaning and is, as such, unambiguous. See DeMarco, 26 A.3d at

617; State v. DiCicco, 707 A.2d 251, 253 (R.I. 1998). If we find the statute to be unambiguous,

we simply apply the plain meaning and our interpretive task is done. See, e.g., State v. Graff, 17
A.3d 1005, 1010 (R.I. 2011) (“[W]e have indicated that a clear and unambiguous statute will be

literally construed.”) (internal quotation marks omitted); State v. Oliveira, 882 A.2d 1097, 1110

(R.I. 2005) (“[W]hen we examine an unambiguous statute, there is no room for statutory

construction and we must apply the statute as written.”) (internal quotation marks omitted). We

end the process of statutory construction upon concluding that a statute has a plain meaning

because “our ultimate goal is to give effect to the General Assembly’s intent,” and we have




                                                -6-
repeatedly observed that the plain language of a statute is the “best indicator of [legislative]

intent.” Olamuyiwa v. Zebra Atlantek, Inc., 45 A.3d 527, 534 (R.I. 2012) (internal quotation

marks omitted); see also Martone v. Johnston School Committee, 824 A.2d 426, 431 (R.I. 2003)

(“[O]ur ultimate goal is to give effect to the General Assembly’s intent * * * [and] [t]he best

evidence of such intent can be found in the plain language used in the statute.”); Fleet National

Bank v. Clark, 714 A.2d 1172, 1177 (R.I. 1998) (“If the language is clear on its face, then the

plain meaning of the statute must be given effect and the Court should not look elsewhere to

discern the legislative intent.”) (internal quotation marks omitted); Little v. Conflict of Interest

Commission, 121 R.I. 232, 237, 397 A.2d 884, 887 (1979) (“It is a primary canon of statutory

construction that statutory intent is to be found in the words of a statute, if they are free from

ambiguity and express a reasonable meaning.”).

       We begin by scrutinizing § 12-1-12.1(a), an enactment that relates to judicial records.

That statute expressly requires a dismissal of all counts in a criminal case for an individual to be

eligible to have his or her record of a dismissed charge sealed: “Any person who is acquitted or

otherwise exonerated of all counts in a criminal case * * * may file a motion for the sealing of

his or her court records in the case * * * .” (Emphasis added.) We detect no ambiguity in the

General Assembly’s use of the words “all counts.” The General Assembly certainly “has not

sounded an uncertain trumpet” since the plain language of § 12-1-12.1(a) clearly requires that an

individual be exonerated of all counts in a criminal case in order to have the record in that case

sealed. State v. Calise, 478 A.2d 198, 201 (R.I. 1984) (“In the case at bar the Legislature has not

sounded an uncertain trumpet.”). Any other interpretation would require this Court to ignore the

statute’s pellucid “all counts” language and, in essence, rewrite the statute—thereby flying in the

face of the fundamental principle that a court should not rewrite a statute enacted by the General




                                               -7-
Assembly. See Calise, 478 A.2d at 201 (stating that the Court has “neither the authority nor the

competence to rewrite” a statutory definition); see also Dodd v. United States, 545 U.S. 353, 359

(2005) (stating that a court is simply “not free to rewrite [a] statute that Congress has enacted”).

Moreover, we have repeatedly held that a Court may not “broaden statutory provisions by

judicial interpretation unless such interpretation is necessary and appropriate in carrying out the

clear intent or defining the terms of the statute.” State v. Santos, 870 A.2d 1029, 1032 (R.I.

2005) (internal quotation marks omitted); see also Rivera v. Employees’ Retirement System of

Rhode Island, 70 A.3d 905, 910 (R.I. 2013) (“[W]e have noted that [w]here there is no

ambiguity, we are not privileged to legislate, by inclusion, words which are not found in the

statute.”) (internal quotation marks omitted); Iselin v. Retirement Board of the Employees’

Retirement System of Rhode Island, 943 A.2d 1045, 1049 (R.I. 2008) (“[O]ur assigned task is

simply to interpret the act, not to redraft it * * * .”) (internal quotation marks omitted).

Accordingly, we conclude that the hearing justice appropriately applied the plain language of

§ 12-1-12.1(a) in denying defendant’s motion to seal, as she was required to do. See State v.

Manocchio, 743 A.2d 555, 558 (R.I. 2000) (stating that the Superior Court does not possess an

“inherent power to disregard the specific criteria and limitations on the expungement and sealing

of * * * records that are set forth in the statute”); see generally Green v. Biddle, 21 U.S. (8

Wheat.) 1, 89-90 (1823) (“[W]here the words of a law * * * have a plain and obvious meaning,

all construction, in hostility with such meaning, is excluded.”); see also Graff, 17 A.3d at 1010-

12 (finding error in a trial justice’s overly expansive interpretation of a statute). When we apply

the plain language of § 12-1-12.1(a), we reach precisely the same conclusion as did the hearing

justice: pursuant to that statute, defendant was not entitled to have her record pertaining to Count




                                               -8-
One sealed because she opted to plead nolo contendere to Count Two, and, consequently, she

was not exonerated of “all counts[.]”

       The defendant contends that, in spite of the plain language of § 12-1-12.1(a), we must go

beyond the plain meaning in our analysis because the just cited statute, in defendant’s view, is in

conflict with § 12-1-12(a). Upon review of both statutes, however, we are unable to perceive the

presence of any conflict. The pertinent language of § 12-1-12(a), which defendant submits is in

conflict with § 12-1-12.1(a), reads as follows: “[W]ithin sixty (60) days after there has been an

acquittal, dismissal, no true bill, no information, or the person has been otherwise exonerated

from the offense with which he or she is charged, the clerk of court where the exoneration has

taken place shall, consistent with § 12-1-12.1, place under seal all records of the person in the

case including all records of the division of criminal identification established by § 12-1-4

* * * .” (Emphasis added.) Even if we assume arguendo that defendant’s contention is correct

and that § 12-1-12(a) is mandatory, there is no conflict created in view of the clear reference in §

12-1-12(a) to § 12-1-12.1. It is a basic canon of statutory construction that “the Legislature is

presumed to have intended each word or provision of a statute to express a significant meaning,

and the court will give effect to every word, clause, or sentence, whenever possible.” State v.

Bryant, 670 A.2d 777, 779 (R.I. 1996); see also State v. Reis, 430 A.2d 749, 752 (R.I. 1981).

The General Assembly specifically and unambiguously required that the sealing of records under

§ 12-1-12(a) be consistent with § 12-1-12.1. Accordingly, we conclude that there is no conflict

between § 12-1-12(a) and § 12-1-12.1(a) because § 12-1-12(a) requires the sealing of court

records only when doing so would be permissible under § 12-1-12.1(a). As a result, we hold that

the hearing justice did not err by hewing to the plain language of § 12-1-12.1(a) when passing

upon defendant’s motion to seal.




                                               -9-
                                                 B

                             The Defendant’s Further Arguments

       The defendant has set forth some further arguments to support her contention that the

hearing justice’s order was in error.     We address these arguments briefly.       The defendant

contends that § 12-1-7 is also in conflict with § 12-1-12.1(a) because § 12-1-7 requires that the

Attorney General maintain only a record of information of “all persons who shall be or shall

have been convicted of [a] felony, or imprisoned for violating any of the military, naval, or

criminal laws of the United States or of any state, and of all well-known and habitual criminals

from wherever procurable.” According to defendant, the duty of the Attorney General pursuant

to § 12-1-7 does not include the maintenance of records of those individuals who have been

convicted of a misdemeanor or had charges against them dismissed. The defendant posits that

§ 12-1-7 is in conflict with § 12-1-12.1(a) because § 12-1-12.1(a) prohibits the sealing of records

that § 12-1-7 does not require the Attorney General to maintain. However, we perceive no

conflict between the fact that the Attorney General is required by statute to maintain only records

of felony convictions and the fact that the courts are prohibited from sealing a dismissed felony

charge when there was a plea of nolo contendere to an accompanying misdemeanor charge, as

occurred in the instant case. Each of the two statutory provisions clearly applies to an entirely

different governmental body, and consequently the statutes are not even arguably in conflict.

See Olamuyiwa, 45 A.3d at 534 (stating that, when a statute is clear and unambiguous the Court

gives the words in the statute their plain and ordinary meaning).          Moreover, defendant’s

contention that these two statutes are in conflict, even if it were meritorious, does not change the

conclusion that this Court has made—viz., that the plain language of § 12-1-12.1(a) requires




                                               - 10 -
exoneration on all counts in a criminal case before an individual is eligible to have his or her

record sealed.

       Finally, defendant further argues that the General Assembly “did not intend for those

individuals with a companion misdemeanor charge to be prohibited from destruction of all other

‘felony’ charges that they were exonerated of * * * .” The defendant, citing the difficulties that

an individual encounters when there is a record of his or her arrest, contends that there is no

legitimate law enforcement purpose in maintaining the record of charges on which she has been

exonerated. Once again, while we do not minimize the challenges that a record of arrest can

pose, defendant’s contentions are unavailing due to the plain language of § 12-1-12.1(a)—and a

statute’s plain language is “the best indicator of legislative intent.” Graff, 17 A.3d at 1010; see

also Santos, 870 A.2d at 1032. We are not the branch of Rhode Island government responsible

for policy-making; accordingly, any remedy to such hardship as may result from the application

of the plain language of § 12-1-12.1(a) would fall within the competence of the General

Assembly. See Air Distribution Corp. v. Airpro Mechanical Co., Inc., 973 A.2d 537, 542 (R.I.

2009); see generally, Massachusetts Financial Services, Inc. v. Securities Investor Protection

Corp., 545 F.2d 754, 757-58 (1st Cir. 1976).

       Accordingly, we hold that the hearing justice did not err when she denied the defendant’s

motion to seal Count One, pursuant to § 12-1-12.1(a), because the defendant had not been

exonerated of all counts in the criminal case.

                                                   V

                                            Conclusion

       For the reasons set forth in this opinion, we affirm the Superior Court’s denial of the

defendant’s motion to seal. The record may be returned to that tribunal.




                                                 - 11 -
                            RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                                 Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:        State v. Linda A. Diamante.

CASE NO:              No. 2010-50-C.A.
                      (P2/94-3350A)

COURT:                Supreme Court

DATE OPINION FILED: January 30, 2014

JUSTICES:             Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:           Associate Justice William P. Robinson III

SOURCE OF APPEAL:     Providence County Superior Court

JUDGE FROM LOWER COURT:

                      Associate Justice Susan E. McGuirl

ATTORNEYS ON APPEAL:

                      For State: Aaron L. Weisman
                                 Department of Attorney General

                      For Defendant: Lara E. Montecalvo
                                     Office of the Public Defender